DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-3, 11-16, and 20 are rejected.
Claims 18-20 are objected to.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application, are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “module”, “component”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claims 2-15 recite the limitation “…the navigation system…” causing ambiguity, vagueness, indefiniteness, and lack of antecedent basis issues. The terms are used interchangeably. However, in order to be consistent with the claimed subject matter, please claim the terms appropriately. Appropriate correction is required.     
          Claim 2 recites the limitation “…the control…” causing ambiguity, vagueness, indefiniteness, and lack of antecedent basis issues. Appropriate correction is required. 
          Claims 4, 7 recite the limitation “…the inertial…” causing ambiguity, vagueness, indefiniteness, and lack of antecedent basis issues. Appropriate correction is required.
          
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal 

Claims of Pending Application No.: 17/061,121
Claims of Patent No.: 10,825,347 B1
1. An unmanned aircraft navigation system comprising: a controller; and at least one measurement component coupled to the controller, the at least one measurement component including at least two sensors with one of the at least two sensors being redundant sensor for another one of the at least two sensors, and the at least one measurement component being configured to provides data measured by the at least two sensors to the controller.

2. The navigation system of claim 2, wherein a data communication between 

3. The navigation system of claim 1, wherein the at least one measurement component includes an inertia measurement component.

4. The navigation system of claim 3, wherein the inertial measurement component includes at least one of an acceleration sensor or a gyro sensor.

5. The navigation system of claim 3, wherein the inertia measurement component is embedded in the controller.

6. The navigation system of claim 3, wherein a data communication between the inertia measurement component and the controller is effected via a serial interface.

7. The navigation system of claim 3, wherein: the at least one measurement component further includes another measurement component; and a data communication between the inertial measurement component and the another measurement module is effected via a CAN communication bus.

8. The navigation system of claim 1, wherein the at least one measurement component includes a positioning component configured to obtain a geographical position of the unmanned aircraft.

9. The navigation system of claim 8, wherein the positioning component includes at least one of a GPS sensor or a BeiDou positioning sensor.



11. The navigation system of claim 10, wherein the magnetic sensing component includes a compass sensor.

12. The navigation system of claim 1, further comprising: a visual component coupled to the controller.

13. The navigation system of claim 12, wherein the visual component includes a monocular component or a binocular component.

14. The navigation system of claim 1, further comprising: a carrier signal 

15. The navigation system of claim 1, wherein: the at least one measurement component includes at least two measurement components each including at least one sensor; and the at least one sensor of one of the at least two measurement components provides a redundancy support for the at least one sensor of another one of the at least two measurement components.

16. An unmanned aircraft comprising: a navigation system including: a controller; and at least one measurement component coupled to the controller, the at least one measurement component including at least two sensors with one of the at least two sensors being redundant sensor for another one of the at least two sensors, and the at least one 

17. A method for navigation of an unmanned aircraft comprising: receiving, by a controller, data from at least one measurement component, the at least one measurement component including at least two sensors with one of the at least two sensors being redundant sensor for another one of the at least two sensors, and the at least one measurement component being configured to provide the data measured by the at least two sensors to the controller; and effecting, by the controller, a navigation based upon the received data.

18. The method of claim 17, wherein effecting, by the controller, the navigation based upon the received data includes: 

19. The method of claim 17, wherein: the at least one measurement component includes at least two measurement components, one of the at least two measurement components including the redundant sensor; and effecting, by the controller, the navigation based upon the received data includes: selecting, by the controller, the data measured by a sensor in a stable operation state from among the data received from the one of the at least two measurement components that includes the redundant sensor; and effecting the navigation using the 

20. The method of claim 17, wherein: the data from the at least one measurement component includes the data measured by one of the at least two sensors that is in an optimal operation state or the data measured by one of the at least two sensors that is in a most stable operation state; and effecting, by the controller, the navigation based upon the received data includes effecting, by the controller, the navigation based upon the data from each of the at least one measurement component.


2. The system of claim 1, wherein the at least one measurement component of the master navigation device and the at least one measurement component of the slave navigation device are configured to communicate with the controller via a serial communication bus.

3. The system of claim 1, wherein the at least one measurement component of the master navigation device and the at least one measurement component of the slave navigation device are configured to communicate with the controller a Controller Area Network (CAN) communication bus.



5. The system of claim 4, wherein the selected one measurement component is in an optimal operation state with respect to the corresponding type of measurement component from the master navigation device and the slave navigation device.

6. The system of claim 4, wherein the selected one measurement component in a most stable operation state with respect to the corresponding type of measurement component from the master navigation device and the slave navigation device.

7. The system of claim 1, wherein: the master navigation device includes one inertial measurement component, one positioning component, one magnetic sensing component, or a combination thereof; and the slave navigation device includes at least one inertial measurement components, at least one positioning components, at least one magnetic sensing components, or a combination thereof.

8. The system of claim 1, wherein the master navigation device includes an inertial measurement component embedded in the controller.

9. The system of claim 1, wherein the slave navigation device includes at least one inertial measurement component, one of the at least one inertial measurement component of the slave 

10. The system of claim 1, wherein the master navigation device includes a positioning component and a magnetic sensing component integrated in a same component.

11. The system of claim 10, wherein: the slave navigation device includes N positioning components and N magnetic sensing components, N being an integer greater than or equal to 1; and each of the N positioning components and a corresponding one of the N magnetic sensing components are integrated as one pair in a same component.

12. The system of claim 1, further comprising: a visual component connected to the controller.



14. An unmanned aircraft comprising: a navigation system comprising: a master navigation device including at least one measurement component having one type of sensing components; a slave navigation device including at least one measurement component including the same type of sensing components, wherein the slave navigation device is configured to provide a redundancy support for the at least one measurement component of the master navigation device, and a controller configured to effectuate a navigation using the same type of sensing components from the at least one measurement component of the master navigation device and the at least one measurement component of the slave navigation device.

15. A method for navigating an unmanned aircraft comprising: receiving, by a controller, data measured by a same type of sensing components of measurement components of a master navigation device and a slave navigation device; providing a redundancy support for the master navigation device by the data measured by the same type of sensing components of the slave navigation device: and effectuating, by the controller, a navigation based upon the received data.

16. The method of claim 15, wherein effectuating the navigation includes: analyzing, by the controller, respective operation states of the measurement components of a same type based upon the data; and selecting, by the controller, a measurement component in an optimal operation state from among the 

17. The method of claim 15, wherein effectuating the navigation includes: analyzing, by the controller, respective operation states of the measurement components of a same type based upon the data; and selecting, by the controller, a measurement component in a most stable operation state from among the measurement components of the same type and effectuating the navigation using the data measured by the selected measurement component.

18. The method of claim 15, further comprising: determining, by the controller, whether a failure occurs in the measurement components based upon the data measured by the measurement 

19. The method of claim 18, wherein determining whether the failure occurs includes: determining, by the controller, whether a difference between data measured by one of the measurement components of the same type and data measured by another one or more of the measurement components of the same type is greater than a preset threshold value; and determining, by the controller, that the one of the measurement components of the same type fails if the difference is greater than the preset threshold value.

20. The method of claim 15, wherein the controller communicates with the master navigation device and the slave 


Claims 1-20 of the pending Application No. 17/061,121 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Pat. No.: 10,825,347 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of 1-20 of the pending Application No. 17/061,121 and the subject matter of claims 1-20 of Pat. No.: 10,825,347 B1 disclose a similar scope of invention.
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented. While the claims are not verbatim copies, they are clearly identical in scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Pat. No.: 6,377,892 B1: hereinafter “Johnson”) in view of Schulz (US Pub. No.: 2018/0134383 A1: hereinafter “Schulz”).

          Consider claim 1:
                   Johnson teaches an unmanned aircraft navigation system (See Johnson, e.g., “An integrated navigation system includes a prime mission navigation system…The integrity check system receives the first navigation solution and the second navigation solution, compares the first navigation solution to the second navigation solution, and generates a validity signal based on the comparison.”, of Abstract, Col. 2:28-62, and Fig. 2 elements 10-50, A flight management system) comprising: a controller (Fig. 2 elements 12, 22, and 51, the Controls, The Flight Management System); and at least one measurement component coupled to the controller (e.g., “The first navigation system receives first positioning signals and generates a first navigation solution based on the first positioning signals.” of Col. 4:56-67, , Col. 5:32-65, Col. 6:1-40, and Figs. 2-3 elements 12, 22, and 51, the Controls, The Flight Management System,  Prime navigation System, Steps 50-60), and the at least one measurement component being configured to provides data measured by sensors to the controller (See Johnson, e.g., “If the difference between the prime mission navigation solution and the civil navigation solution is greater than a predetermined radial (direct, straight-line) distance, an invalidity signal is sent to prime navigation validity indicator 20. Thus, the civil navigation solution provides a shell or a boundary outside of which the military navigation solution cannot go without triggering an alert.”, of Col. 6:16-36, Col. 6:46-67, Col. 7:1-4, and Fig. 2 elements 10-50, Fig. 3 steps 50-60). 
                    Johnson further teaches “This solution is used for prime aircraft guidance 35 and other navigation applications 38, such as, sensor and weapon aiming, flight displays, etc. In one embodiment, the prime mission navigation solution is simply the location of the aircraft as determined by GPS receiver 26…” of Fig. 1 elements 10-20. However, Johnson does not explicitly teach the at least one measurement component including at least two sensors with one of the at least two sensors being redundant sensor for another one of the at least two sensors.
                     In an analogous field of endeavor, Schulz teaches the at least one measurement component including at least two sensors with one of the at least two sensors being redundant sensor for another one of the at least two sensors (See Schulz, e.g., “…provide an unmanned aircraft (UAV) comprising a modular system architecture and redundant system components, which integrates the payload in a structurally central manner, so as to thus attain a solid-angle optimized positioning for data capturing for the sensor units, which, in their entirety, operate as sensor system. …”, of ¶ [0009], ¶ [0029], ¶ [0048], Fig. 5 elements 10a, 10b, 10c, 10d).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Johnson 

          Consider claim 2:
                   The combination of Johnson, Schulz teaches everything claimed as implemented in the rejection of claim 1. Schulz teaches wherein a data communication between the at least one measurement module and the control is effected via a CAN (e.g., Controller Area Network (CAN) bus is the communication for embedded systems such as UAVs) communication bus (See Schulz, e.g., “…provide an unmanned aircraft (UAV) comprising a modular system architecture and redundant system components…”, of ¶ [0009], ¶ [0029], ¶ [0048], Fig. 5 elements 10a, 10b, 10c, 10d).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Johnson by adding the above features, as taught by Schulz, so as to ascertain that the robust navigation system is available.

          Consider claim 3:
                   The combination of Johnson, Schulz teaches everything claimed as implemented in the rejection of claim 1. Schulz teaches wherein the at least one measurement component includes an inertia measurement component (See Schulz, e.g., Due to their self-reliance, inertial navigation systems are extremely well-suited to the field of unmanned systems, widely used on Unmanned Aerial Vehicles (UAV) Unmanned Surface Vessels (USV) and Unmanned Ground Vehicles (UGV), of ¶ [0009], ¶ [0029], ¶ [0048], Fig. 5 elements 10a, 10b, 10c, 10d).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Johnson by adding the above features, as taught by Schulz, so as to provide the users with most reliable, robust, and seamless UAVs’ systems to make sure that the UAVs are piloted without any interruptions.

          Consider claim 4:
                   The combination of Johnson, Schulz teaches everything claimed as implemented in the rejection of claim 3. Schulz teaches wherein the inertial measurement component includes at least one of an acceleration sensor or a gyro sensor (See Schulz, e.g., Due to their self-reliance, inertial navigation systems are extremely well-suited to the field of unmanned systems, widely used on Unmanned Aerial Vehicles (UAV) Unmanned Surface Vessels (USV) and Unmanned Ground Vehicles (UGV), of ¶ [0009], ¶ [0029], ¶ [0048], Fig. 5 elements 10a, 10b, 10c, 10d).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Johnson by adding the above features, as taught by Schulz, so as to provide the users with most reliable, robust, and seamless UAVs’ systems to make sure that the UAVs are piloted without any interruptions.

          Consider claim 5:
                   The combination of Johnson, Schulz teaches everything claimed as implemented in the rejection of claim 3. Schulz teaches wherein the inertia measurement component is embedded in the controller (See Schulz, e.g., inertial navigation systems are extremely well-suited to the field of unmanned systems, widely used on Unmanned Aerial Vehicles (UAV) Unmanned Surface Vessels (USV) and Unmanned Ground Vehicles (UGV), of ¶ [0009], ¶ [0029], ¶ [0048], Fig. 5 elements 10a, 10b, 10c, 10d).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Johnson by adding the above features, as taught by Schulz, so as to provide the users with most reliable, robust, and seamless UAVs’ systems.

          Consider claim 6:
                   The combination of Johnson, Schulz teaches everything claimed as implemented in the rejection of claim 3. Schulz teaches wherein a data communication between the inertia measurement component and the controller is affected via a serial interface (See Schulz, e.g., The technology is designed to create virtual serial interfaces which completely emulate the configuration and behavior of physical COM ports. That means no matter how far a UAV or remote computer is, users are able to access them and exchange data via a virtual connection of ¶ [0009], ¶ [0029], ¶ [0048], Fig. 5 elements 10a, 10b, 10c, 10d).


          Consider claim 7:
                   The combination of Johnson, Schulz teaches everything claimed as implemented in the rejection of claim 3. Schulz teaches wherein: the at least one measurement component further includes another measurement component (See Schulz, e.g., “…provide an unmanned aircraft (UAV) comprising a modular system architecture and redundant system components, which integrates the payload in a structurally central manner, so as to thus attain a solid-angle optimized positioning for data capturing for the sensor units, which, in their entirety, operate as sensor system. …”, of ¶ [0009], ¶ [0029], ¶ [0048], Fig. 5 elements 10a, 10b, 10c, 10d); and a data communication between the inertial measurement component and the another measurement module is effected via a CAN communication bus (e.g., Controller Area Network (CAN) bus is the communication for embedded systems such as UAVs).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Johnson by adding the above features, as taught by Schulz, so as to ascertain that the robust navigation system is available.


          Consider claim 8:
                   The combination of Johnson, Schulz teaches everything claimed as implemented in the rejection of claim 1. In addition, Johnson teaches wherein the at least one measurement component includes a positioning component configured to obtain a geographical position of the unmanned aircraft (e.g., “The first navigation system receives first positioning signals and generates a first navigation solution based on the first positioning signals.” of Col. 4:56-67, , Col. 5:32-65, Col. 6:1-40, and Figs. 2-3 elements 12, 22, and 51, the Controls, The Flight Management System,  Prime navigation System, Steps 50-60).

          Consider claim 9:
                   The combination of Johnson, Schulz teaches everything claimed as implemented in the rejection of claim 8. In addition, Johnson teaches wherein the positioning component includes at least one of a GPS sensor or a BeiDou positioning sensor (e.g., “…prime mission navigation system 12 includes a GPS (Global Positioning System) receiver…” of Fig. 1 elements 12).

          Consider claim 10:
                   The combination of Johnson, Schulz teaches everything claimed as implemented in the rejection of claim 1. In addition, Johnson teaches wherein the at least one measurement component includes a magnetic sensing component configured to sense a geomagnetic field to determine a direction (e.g., “…prime mission navigation system 12 includes a GPS (Global Positioning System) receiver…” of Fig. 1 elements 12). 

          Consider claim 11:
                   The combination of Johnson, Schulz teaches everything claimed as implemented in the rejection of claim 10. In addition, Johnson wherein the magnetic sensing component includes a compass sensor (e.g., “…prime mission navigation system 12 includes a GPS (Global Positioning System) receiver…” of Fig. 1 elements 12).

          Consider claim 12:
                   The combination of Johnson, Schulz teaches everything claimed as implemented in the rejection of claim 1. Schulz teaches further comprising: a visual component coupled to the controller (e.g., “…A sensor unit in the form of a camera is positioned…” of Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Johnson by adding the above features, as taught by Schulz, so as to ascertain that the advantages of UAVs equipped with camera are fully utilized.

          Consider claim 13:
                   The combination of Johnson, Schulz teaches everything claimed as implemented in the rejection of claim 12. Schulz teaches wherein the visual component includes a monocular component or a binocular component (e.g., “…A sensor unit in the form of a camera is positioned…” of Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Johnson by adding the above features, as taught by Schulz, so as to ascertain that the advantages of UAVs equipped with camera are fully utilized.

          Consider claim 14:
                   The combination of Johnson, Schulz teaches everything claimed as implemented in the rejection of claim 1. Schulz teaches further comprising: a carrier signal differential component coupled to the controller (See Schulz, e.g., it is commonly known that UAVs are controlled remotely, of ¶ [0009], ¶ [0029], ¶ [0048], Fig. 5 elements 10a, 10b, 10c, 10d). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Johnson by adding the above features, as taught by Schulz, so as to ascertain UAVs are appropriately controlled.

         Consider claim 15:
                   The combination of Johnson, Schulz teaches everything claimed as implemented in the rejection of claim 1. In addition, Johnson teaches wherein: the at least one measurement component includes at least two measurement components each including at least one sensor (See Johnson, e.g., “If the difference between the prime mission navigation solution and the civil navigation solution is greater than a predetermined radial (direct, straight-line) distance, an invalidity signal is sent to prime navigation validity indicator 20. Thus, the civil navigation solution provides a shell or a boundary outside of which the military navigation solution cannot go without triggering an alert.”, of Col. 6:16-36, Col. 6:46-67, Col. 7:1-4, and Fig. 2 elements 10-50, Fig. 3 steps 50-60); and the at least one sensor of one of the at least two measurement components provides a redundancy support for the at least one sensor of another one of the at least two measurement components (See Johnson, e.g., “An integrated navigation system includes a prime mission navigation system…The integrity check system receives the first navigation solution and the second navigation solution, compares the first navigation solution to the second navigation solution, and generates a validity signal based on the comparison.”, of Abstract, Col. 2:28-62, and Fig. 2 elements 10-50, A flight management system).

          Consider claim 16:
                    Claim 16 is analyzed, thus rejected with respect to the same reasonings as implemented above in the rejection of claim 1.

          Consider claim 17:
                    Claim 17 is analyzed, thus rejected with respect to the same reasonings as implemented above in the rejection of claim 1.

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims granted that all the rejections, objections are rendered moot. Further, the claimed subject matter of Claims 18-20 is not suggested or taught by the prior art on record either in singularity or combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Nicolas et al. (US Pat. No.: 8,660,715 B2) teaches “A monitoring device includes one or more devices for implementing monitoring, in order to check whether two flight management systems are able to operate in dual mode during operations requiring navigation and guidance performance. For example, a change condition verification device may be included in a second or slave flight management system so that sequencing requests and resynchronization requests received from a first or master flight management system are verified for accuracy before implementation. The verification may include comparison of positional data used by the first and second flight management systems or a comparison of a resynchronized flight plan to information from a navigation data database.”

Rollet et al. (US Pub. No.: 2015/0362598 A1) teaches “Device for receiving radio-navigation signals, for aiding the piloting of an aircraft, comprising a first master GNSS module and a second slave GNSS module which are dissimilar, the first master GNSS module comprising a first means for processing radio-navigation signals and a first means for computing guidance data (X.sub.g), the second slave GNSS module comprising a second means for processing radio-navigation signals and a second means for computing guidance data (X.sub.g) on the basis of the measurements provided by the said second means for processing signals, each GNSS module furthermore comprising a comparison means for comparing between the outputs X.sub.g1,X.sub.g2 of the said first and second means for computing guidance data, suitable for executing the following integrity test: |X.sub.g1−X.sub.g2|>K.sub.g.Math.√{square root over (Variance(X.sub.g1−X.sub.g2))}
and for inferring an integrity defect if the said integrity test is satisfied.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667